Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Taiwanese parent Application No. TW108104746, filed on 02/13/2019 was received with the present application.

Election/Restriction

Claims 9-15 are allowable (which were elected by the applicant in the reply filed on 01/11/2022 as being drawn to elected species III that is represented by Figures 6-9). The restriction requirement among species I-IV (represented by corresponding Figures 1-13), as set forth in the Office action mailed on 11/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/16/2021 is fully withdrawn. Claims 1-8 and 16-22, directed to respective species I-II and IV (represented by corresponding Figures 1-5 and 10-13), are no longer withdrawn from consideration because these claims requires all the limitations of an allowable claim. In light of applicant’s arguments in the 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Tim Xia on 01/28/2022.

The claims in the application has been amended as follows
In claim 3, line 7-8, the limitation “the first surface of the resistance applying component to force the second surface of the resistance applying component” has been amended to read -- the first surface of the at least one resistance applying component to force the second surface of the at least one resistance applying component --.
In claim 22, line 1, the limitation “wherein gasket” has been amended to read -- wherein the gasket --.
In claim 22, line 3, the limitation “the threaded portion of the is disposed” has been amended to read -- the threaded portion of the fastener is disposed --.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In figures 3-4, the “gasket” is designated by reference character“20” instead of reference character “20a”. To maintain consistency with applicant’s specification, the “gasket” feature in figures 3-4 should be indicated by reference character “20a”. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-22 are allowed.

at least one resistance applying component/ plurality of resistance applying components movably disposed on the fastener between the annular inner surface of the mount seat and the recess of the fastener when said fastener extends through the through hole of said mount seat; and a resistance controlling component movably disposed within the recess of the fastener; wherein, the at least one resistance applying component/ plurality of resistance applying components are configure to displace radially outwards towards and press against the annular inner surface of the mount seat when the resistance controlling component is moved along the recesses of the fastener in the axial direction towards the threaded portion of said fastener. Prior art examples, such as Calendrille (U.S. PGPUB 2018/0346068A1), Watarai (U.S. PGPUB 2010/0004079A1), Yamaguchi et al. (U.S. PGPUB 2008/0064544A1), Shahana (U.S. PGPUB 2006/0058135A1), Calendrille (U.S. Patent 7,572,199B1), Shahana (U.S. PGPUB 2006/0194660A1), Ueda et al. (U.S. PGPUB 2019/0016411A1), and Shahana et al. (U.S. PGPUB 2004/0116222A1), all propose a fixing assembly for mounting a bicycle rear derailleur on a bicycle frame. Where each said fixing assembly includes a mount seat with a thought hole forming an annular inner surface, a fastener axially extending through the through hole of the mount seat, and said fastener having threaded portion (which is designed to threadedly couple with a bicycle frame) and a recess extending in the same direction (i.e. an axial direction) as the through hole of the mount seat. However, none of the above noted documents explicitly teach or 
Furthermore, the prior art of record, either individually or in combination, additionally fail to discloser or suggest, a bicycle rear derailleur fixing assembly having the specific structure and the precise functional arrangement recited within independent claim 9. That is, a fixing assembly comprising: a mount seat; a fastener disposed through said mount seat; one end of the fastener designed to be screwed into a bicycle frame; a first resistance applying component movably disposed on the mount seat; and a resistance controlling component movably disposed through the mount seat in radial direction towards the fastener; wherein, a threaded portion on the resistance controlling component engages with a screw hole on the first resistance applying component such that, the first resistance applying component presses against or displaces away from the outer surface of the fastener when said resistance controlling component is selectively rotated. Calendrille (U.S. PGPUB 2018/0346068A1) appears to be the closest related prior art to applicant’s claimed invention described in claim 9. Where Calendrille teach (Figures 1-10), a fixing assembly (ounting frame assembly 10) for a bicycle rear derailleur (bicycle rear derailleur 1) composed of a mount seat (main frame 110), a fastener (pivot 100) disposed through the mount seat (main frame 110), an end of the fastener (pivot 100) configured to be screwed into a bicycle frame (bicycle frame 3) in order to fix the mount seat (main frame 110) on the bicycle frame (bicycle frame 3), a first resistance applying component (resistance-applying member 120) movably disposed on the mount seat (main frame 110), a resistance controlling component (shaft 140 with the handle 141 and the pressing end 142) disposed through the mount seat (recess 114 of the main frame 110), and the first resistance applying component (resistance-applying member 120) being configured to press against the outer surface of the fastener (pivot 100) or away from the outer surface of the fastener (pivot 100) when the resistance controlling component (shaft 140 with the handle 141 and the pressing end 142) is rotated. Nevertheless, Calendrille does not explicitly teach or render obvious, the first resistance applying component (resistance-applying member 120) having a screw hole, or the resistance controlling component (shaft 140 with the handle 141 and the pressing end 142) having a threaded portion for mating with the screw hole on said first resistance applying component (resistance-applying member 120) (see also paragraphs 0020-0039). Instead, the resistance controlling component in Calendrille’s fixing assembly engages and rotates a cam component (resistance controller/ cam 130) that is in contact with the outer surface of the first resistance applying component; wherein, the selective rotation of said cam component (resistance controller/ cam 130) by the resistance controlling component presses the first resistance applying component against the outer surface 
Accordingly, the bicycle rear derailleur fixing assemblies claimed by the applicant in respective claims 1-22, are all determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                  /MICHAEL R MANSEN/                                                                          Supervisory Patent Examiner, Art Unit 3654